Exhibit 10.1
EMPLOYMENT AGREEMENT
     This Employment Agreement (the “Agreement”) is made and entered into this
October 31, 2008, (the “Effective Date”) by and between T-3 Energy Services,
Inc., a Delaware corporation (“Employer”) and Keith A. Klopfenstein
(“Employee”).

1.   Term.

     The term of Employee’s employment under this Agreement shall commence as of
the Effective Date and shall expire on the first (1st) anniversary of the
Effective Date (the “Term of Employment”). Notwithstanding the foregoing
definition of Term of Employment, Employee’s employment may be sooner terminated
as hereinafter provided, and if so terminated, the Term of Employment shall
expire as of the effective date of such termination and all references herein to
the “Term of Employment” shall mean the original term as so shortened, except as
otherwise expressly provided herein.

2.   Duties and Reporting Relationship.

(a)   Employee agrees to serve Employer as Senior Vice President — Pressure
Control Group and in such other executive capacities as may be requested from
time to time by the Employer.   (b)   Employee shall report to the Employer’s
Chief Executive Officer (the “CEO”) or the individual designated by the CEO.  
(c)   During the Term of Employment, Employee shall devote himself to a full
time schedule of work on behalf of Employer and shall use his best efforts to
advance the business and welfare of Employer. At all times while Employee is
employed by Employer, Employee shall abide by all of Employer’s policies.   3.  
Confidential Information and Covenants Not to Compete.   3.1   Confidential
Information.

  (i)   In consideration of the benefits received by Employee under this
Agreement, which Employee otherwise would not have had but for his entry into
this Agreement, and which include Employee’s receipt of, and access to,
Confidential Information, Employee hereby agrees that at all times while
Employee is employed by Employer, he will not, without the written consent of
the CEO, directly or indirectly disclose to any person, enterprise, entity or
association or otherwise use or exploit for himself or any enterprise, entity or
association any Confidential Information.     (ii)   The term “Confidential
Information” shall mean all proprietary or confidential information or knowledge
of or regarding Employer, whether of a technical, operational, economic, or
other nature, and

Employment Agreement
Keith A. Klopfenstein

1



--------------------------------------------------------------------------------



 



      including, but not limited to, any trade secrets (including customer
lists, identities, and contacts and pricing information, know-how, formulas,
patterns, inventions, engineering records or data, interpretive or analytical
information or data, drilling logs, operating agreements and related records,
records of research, proposals, manuals, compilations, programs, devices,
methods, processes, techniques, processes, budgets or other financial
information, strategic information, business plans, and any other records or
information that derive independent economic value, actual or potential, from
not being generally known to and not being readily ascertained by proper means
by persons other than the holders, licensees, or other authorized holders
thereof who can obtain economic value from its disclosure or use).     (iii)  
Notwithstanding the foregoing, Employee may utilize Confidential Information to
the extent required by his performance of assigned duties for Employer or which:

  (A)   was known to Employee or the public prior to disclosure to Employee in
the course of his employment by Employer,     (B)   becomes generally known to
the public through no fault of Employee,     (C)   is lawfully obtained by
Employee from another source not under obligation to Employer regarding
disclosure of such information, or     (D)   is developed after the termination
of his employment and independently by Employee or others without access to or
reliance on any Confidential Information.

3.2   Return of Confidential Information.       Upon termination of employment
with Employer, Employee will deliver to Employer all tangible displays and
repositories of Confidential Information including without limitation trade
secrets and other materials or records or writings of any other type (including
any copies thereof) made, used or obtained by Employee in connection with his
employment by Employer or its predecessor in interest prior to or subsequent to
the execution of this Agreement. Employee agrees that all inventions,
improvements in any of the Employer’s methods of conducting their businesses or
innovations (in each case, including, by way of expansion and not limitation,
policies, procedures, products, improvements, software, ideas and discoveries,
whether or not patentable or copyrightable) conceived or made by him during any
time of his employment with Employer or its predecessor in interest, prior to or
subsequent to the execution of this Agreement belong to the Employer and to the
extent Employee participated in the creation of any of the foregoing he did so
on a work for hire basis. Upon termination of his Employment with Employer,
Employee shall promptly disclose such inventions, improvements or innovations to
the CEO or his/her designee and shall perform all actions reasonably requested
by the CEO or his/her designee to establish and confirm such ownership by
Employer and to protect the intellectual property of Employer contained therein
or represented thereby.

Employment Agreement
Keith A. Klopfenstein

2



--------------------------------------------------------------------------------



 



3.3   Covenant Not to Compete; Non-Solicitation.

Employer shall furnish to Employee, and Employee acknowledges that he will be
provided and have access to, Employer’s valuable Confidential Information as
defined in Section 3.1(ii) and that his receipt and access to such Confidential
Information is required to perform his duties for Employer. As part of the
consideration for the compensation and benefits provided to Employee pursuant to
this Agreement, including Employee’s receipt of, and access to, Employer’s
valuable and Confidential Information, and in order to protect the Employer’s
legitimate business interests, which such interests include the preservation of
its Confidential Information and good will, Employee agrees to the provisions of
this Section 3.3.

  (i)   During the Term of Employment and for one year thereafter, (the
“Non-Compete Period”), Employee shall not, directly or indirectly, whether on
his own behalf or as an employee, officer, principal, member, advisor, agent,
partner, director, stockholder, owner or consultant of another person,
enterprise, association or entity:

  (a)   within the Restricted Area, perform or assist with any duties similar in
nature to the duties performed by Employee for the Employer on behalf of any
Competing Business; or     (b)   assist with the acquisition or development of
any line of business, property or project on which Employer is or has been
involved and of which Employee became aware during the Term of Employment; or  
  (c)   induce any person to discontinue his or her employment with Employer or
otherwise solicit for employment or professional engagement any person who is
employed by Employer or who has left the employment of Employer within sixty
(60) days of the time that such solicitation occurs; or     (d)   request any
customer, supplier or vendor of Employer curtail or cancel its business with
Employer.

  (ii)   Employee understands that the provisions of this Section 3.3 may limit
his ability to earn a livelihood in a business similar to the business of
Employer, but as a Senior Vice President of Employer, he nevertheless agrees and
acknowledges that:

  (A)   such provisions do not impose a greater restraint than is necessary to
protect the confidential information, goodwill and other business interests of
Employer;     (B)   such provisions contain reasonable limitations as to time
and scope of activity to be restrained; and

Employment Agreement
Keith A. Klopfenstein

3



--------------------------------------------------------------------------------



 



  (C)   the consideration provided under this Agreement is sufficient to
compensate Employee for the restrictions contained in this Section 3.3.

  (iii)   In consideration of the foregoing, and in light of Employee’s
education, skills, and abilities, Employee agrees that he will not assert that,
and it should not be considered that, any provisions of this Sections 3.3 are
void, voidable, or unenforceable or should be voided or held unenforceable.    
(iv)   The unenforceability of any specific covenant shall not affect the
provisions of any other covenant. If it is judicially determined that any
provision of this Section 3.3 or any part thereof is unenforceable under
applicable law(s) (statute, common law, or otherwise), then the unenforceable
portion shall be deemed to be modified to the extent necessary to render it
enforceable, while leaving the remaining portions intact. Employee and Employer
further agree that in the event the said covenants of this Section 3.3 should be
held by any court or arbitrator to be effective in any particular area or
jurisdiction only if said covenant is modified to limit its duration or scope,
then the parties shall thereupon consider such covenants to be amended and
modified with respect to that particular area or jurisdiction so as to make them
enforceable to the maximum possible extent and to comply with the order of any
such court or arbitrator, and, as to all other jurisdictions or governmental
subdivisions thereof, the covenants contained in Section 3.3 herein shall remain
in full force and effect as originally written.         By agreeing to this
contractual modification prospectively at this time, the parties intend to make
Section 3.3 enforceable under the law(s) of all applicable states so that the
entire agreement not to compete or to solicit and any other provisions of this
Agreement as prospectively modified shall remain in full force and effect and
shall not be rendered void or illegal. Thus, if for any reason, the Agreement
should be found to be unenforceable in one jurisdiction, the separate and
severable covenants of Section 3.3 covering the other jurisdictions will remain
in full force and effect.     (v)   As used herein, the “Restricted Area” is
defined as those geographic areas in which Employer conducts business during the
Term of Employment, which such areas currently include the States of Texas,
Wyoming, the Parishes of Louisiana listed in the attached Schedule 1, Mexico and
Canada. It is the intention of Employer and Employee that insofar as the
Agreement affects the Parishes of Louisiana listed in the attached Schedule,
that it be enforceable under La R.S. 23:921; and the parties agree that within
the Parishes listed on the attached Schedule, the Agreement should be
interpreted to fully comply with La. R.S. 23:921.     (vi)   As used herein, a
“Competing Business” is defined as any business, individual, partnership, firm,
corporation, or other entity which is engaged in the business of manufacture,
remanufacture, sale and distribution of same or similar oilfield products and
services to

Employment Agreement
Keith A. Klopfenstein

4



--------------------------------------------------------------------------------



 



      customers in the business of drilling and completion of new oil and gas
wells, and the work-over of existing wells.

3.4   Executive Nature of Employment.       Employee acknowledges and agrees
that his duties with Employer are of an executive nature and that he is a member
of Employer’s management group. Employee agrees that the remedy at law for any
breach by him of any of the covenants and agreements set forth in this Section 3
will be inadequate and that in the event of any such breach, Employer may, in
addition to the other remedies which may be available to it at law, obtain
injunctive relief prohibiting Employee (together with all those persons
associated with him) from the breach of such covenants and agreements.   3.5  
Consideration.       Each of the covenants of this Section 3 are given by
Employee as part of the consideration for this Agreement and as an inducement to
Employer to enter into this Agreement and accept the obligations hereunder.  
3.6   Application to Subsidiaries       For purposes of this Section 3 and of
Section 2 hereof, the term “Employer” shall include Employer and any and all of
Employer’s subsidiaries or ventures, or any affiliates’ of Employer (as such
term is defined under the Securities Act of 1933), whether currently existing or
hereafter formed.   3.7   Assignment of Intellectual Property Rights.      
Employee agrees that all ideas, concepts, processes, discoveries, devices,
machines, tools, materials, designs, improvements, inventions, computer software
and other things of value (hereinafter collectively referred to as “intangible
rights”), whether patentable or not, which are conceived, made, invented or
suggested either by him alone or in collaboration with others while employed by
Employer and whether or not during regular working hours, shall be promptly
disclosed in writing to Employer and shall be the sole and exclusive property of
Employer. Employee hereby assigns all of his right, title and interest in and to
all such intangible rights and to any trade secrets developed by Employee from
and after the Hire Date to Employer and its successors or assigns. Employee
further agrees to execute, from time to time upon the request of Employer, such
documentation as may be required by Employer to confirm Employee’s intent to so
assign and transfer such rights and property, including such rights and property
which may not presently exist but which may exist at a later date.       In the
event that any of said intangible rights shall be deemed by Employer to be
patentable or otherwise registerable under any Federal, state or foreign law,
Employee further agrees that at the expense of Employer, he will execute all
documents and do all things necessary, advisable or proper to obtain patents
therefor or registration thereof, and to vest in Employer full title thereto.

Employment Agreement
Keith A. Klopfenstein

5



--------------------------------------------------------------------------------



 



    Employee hereby assigns to Employer all of his right, title and interest in
and to the Work Product, as defined below, and all associated intellectual
property rights, anywhere in the world, together with all rights to sue for
infringement of any such intellectual property rights. “Work Product” shall mean
all ideas, concepts, processes, discoveries, devices, machines, data, tools,
materials, designs, improvements, inventions, software, technical information,
documentation and other such work product, whether patentable or not, which are
conceived, made, invented or suggested either by him alone or in collaboration
with others while employed by Employer and relating to the “Business” (as
defined above) and whether or not during regular working hours. Employee agrees
that he shall promptly disclose all Work Product to Employer in writing.
Employee further agrees to execute, from time to time upon the request of
Employer, such documentation as may be required by Employer to confirm
Employee’s assignment of the foregoing, including, without limitation, such Work
Product, intellectual property rights or other rights, which may not presently
exist but which may exist at a later date. Employee waives and/or disclaims all
intellectual property rights to the Work Product that are not assignable,
including without limitation, all “droit” or moral rights.

    In the event that any of said Work Product shall be deemed by Employer to be
patentable or otherwise registerable under any Federal, state or foreign law,
Employee further agrees that at the expense of Employer, he will execute all
documents and do all things necessary, advisable or proper to obtain patents
therefor or registration thereof, and to vest in Employer full title thereto.

3.8   Relief

        Employee and Employer recognize and agree that money damages would not
be a sufficient remedy for breach of Section 3 of this Agreement by Employee,
and the Employer or its affiliates shall be entitled to obtain specific
performance and injunctive relief as remedies for breach or threatened breach of
any portion of the Section 3. Such remedies shall not be deemed the exclusive
remedies for a breach of this Section 3 but shall be in addition to all remedies
available at law or in equity, including the recovery of damages from Employee
and his agents. Employee and Employer further agree that Employer may bring any
claim for relief referenced in this Section 3.8 or otherwise arising out of
Employee’s breach or alleged breach of his obligations under this Section 3 in
state or federal court of law in Harris County, Texas.

4.   Base Salary and Benefits.

  4.1.   Base Salary.         During the Term of Employment, Employer shall pay
Employee a base salary at the annualized rate of One Hundred Sixty-Seven
Thousand Seven Hundred Sixty-Four Dollars ($167,764) (the “Base Salary”) payable
in equal installments at least as frequently as semi-monthly and subject to
payroll deductions as may be necessary or customary in respect of Employer’s
salaried employees in general. Such Base Salary shall be subject to adjustment
under the Employer’s periodic compensation review procedure which shall take
into account such factors as job responsibilities, performance and cost of
living

Employment Agreement
Keith A. Klopfenstein

6



--------------------------------------------------------------------------------



 



  considerations.   In no event shall such Base Salary be adjusted to less than
initial amount set forth above.

  4.2.   Vacations.         During the Term of Employment, Employee shall be
entitled to vacation of the greater of three (3) weeks per year or the amount of
time provided under the vacation policy applicable to employees of Employer
generally, as amended from time to time.     4.3   Annual Bonus.         For
each fiscal year of the Employer during the Term of Employment, Employee will be
eligible for an annual bonus to be awarded, if at all, based on the achievement
of annual incentive performance targets established annually by the Board or a
committee thereof within ninety (90) days of the beginning of each fiscal year.
To be entitled to receive a bonus, the Employee must be employed by the Employer
at the time the annual bonus is paid. The annual bonus payable to Employee for
each fiscal year during the Term of Employment shall be determined as follows:
(i) no annual bonus if the performance threshold is not met; (ii) 60% of
Employee’s base salary for achievement of the performance threshold; (iii) 80%
of Employee’s base salary for achievement of the performance target; and
(iv) 100% of Employee’s base salary for achievement of the maximum target. The
Compensation Committee of the Board will determine whether the performance goals
have been met for a fiscal year and the amount of any annual bonus for such
fiscal year.     4.4   Long Term Incentive Awards         Employee shall be
eligible for a long-term incentive award in accordance with the terms and
conditions of the Employer’s 2002 Stock Incentive Plan. Employee’s long-term
incentive award shall be based on such incentive performance target(s) as may be
established from time to time by the Board or a committee thereof, in its sole
discretion. The maximum long-term incentive award payable, if any, to Employee
during the Term of Employment shall be 100% of his target award, if the
performance goals for such award are met in full or exceeded. The long term
incentive award payable, if any, to Employee, shall be paid in any combination
of stock options, restricted stock or other equity-based awards as the
Compensation Committee may determine. The value of stock options, restricted
stock or other equity-based awards shall be determined by the Board or a
committee thereof.     4.4   Medical Insurance and Other Benefits         During
the Term of Employment, Employee shall be entitled to participate in such
benefit programs, including medical, hospital, and life insurance, as are made
available to employees of Employer generally, subject to the terms and
conditions of those plans and as amended from

Employment Agreement
Keith A. Klopfenstein

7



--------------------------------------------------------------------------------



 



      time to time. Employee acknowledges that he shall have no vested rights
under or in respect of his participation in any such program except as expressly
provided under the terms thereof.

5.   Expenses.       In accordance with its policy as in effect from time to
time, Employer will pay or reimburse Employee for such reasonable travel,
entertainment, use of a cellular phone or other expenses as he may reasonably
incur during the Term of Employment, but only to the extent that Employee shall
furnish Employer with evidence that such expenses were incurred in the course of
his duties hereunder as Employer may from time to time reasonably require or
request in accordance with its policies. In no event shall such reimbursement
occur later than the close of Employee’s taxable year in which the expense is
incurred by Employee. The amount of expenses eligible for reimbursement during
Employee’s taxable year shall not affect the expenses eligible for reimbursement
to any other taxable year and Employee’s right to reimbursement is not subject
to liquidation or exchange for another benefit.   6.   Death or Total Disability
of Employee.       If Employee dies or becomes totally disabled during the Term
of Employment, the Term of Employment shall automatically terminate and
Employer’s obligation to compensate Employee under this Agreement shall in all
respects cease, except that Employer shall pay Employee (or his estate, if
applicable), within thirty (30) days of such death or disability (or sooner if
required by law), an amount equal to any Base Salary earned but unpaid as of the
time of such death or disability (the “Accrued Compensation”) and Employee shall
be entitled to such other benefits provided for under Section 4 subject to the
terms of such Employer plans or programs (“Accrued Benefits”). For purposes of
this Section, Employee shall be deemed “totally disabled” as of the time the CEO
or his/her designee shall find, on the basis of medical evidence satisfactory to
the CEO or his/her designee, that, as a result of a mental or physical
condition, Employee is unable to perform his essential duties of employment
hereunder or is prevented from engaging in the same level of performance as he
engaged in prior to the onset of such condition, giving effect to any reasonable
accommodations which can be made by Employer, and that such disability is likely
to continue for a substantial period of time.   7.   Termination for Cause.    
  Employee’s employment may be terminated by Employer for “Cause,” as described
below. Upon such termination, Employer’s obligation to compensate Employee shall
in all respects cease, except that Employer shall pay Employee, within thirty
(30) days of such termination (or sooner if required by law), any Accrued
Compensation as of the time of such termination and Employee shall be entitled
to any Accrued Benefits as of the time of such termination when and if provided
to be paid by the applicable program or plan. The term “Cause” includes, but is
not limited to, any one or more of the following occurrences:

Employment Agreement
Keith A. Klopfenstein

8



--------------------------------------------------------------------------------



 



  (a)   Employee’s material breach of any of the covenants contained in
Section 3 of this Agreement;     (b)   Employee’s conviction of, or any plea
other than not guilty to, a felony or misdemeanor crime that involves moral
turpitude, illegal drug possession or usage, fraud, theft or violence;     (c)  
Employee’s commission of an act of fraud with respect to the business and
affairs of Employer, its subsidiaries, venturers or affiliates, or their
customers, whether prior or subsequent to the date hereof;     (d)   Employee’s
failure or refusal to perform his duties as required by this Agreement after
reasonable notice has been provided to the Employee demanding compliance;    
(e)   Employee’s gross negligence, theft of Employer’s or its subsidiary’s or
affiliate’s property, or Employee’s theft of property of Employer’s customers,
employees, vendors or suppliers; or     (f)   Violation of any material policy
promulgated by Employer or its subsidiary or affiliate and applicable to
Employee, as in effect at that time.

    In addition to the foregoing, resignation of Employee’s employment by
Employee for any reason, shall be treated the same as a termination for Cause
and shall be effective as of the effective date of such resignation, but
acceptance of such resignation by Employer shall not be deemed a waiver of any
right of Employer under this Agreement.

8.   Other Termination by Employer.   (a)   Employer may terminate Employee’s
employment at any time for any reason or for no reason at all, and Employer’s
obligation to compensate Employee under this Agreement shall in all respects
cease upon such termination. Notwithstanding the foregoing, if Employer
terminates Employee’s employment for a reason other than Cause, total disability
or death, as described in Sections 6 and 7 above, then:

  (i)   Employer shall pay Employee, within thirty (30) days of such termination
(or sooner if required by law), any Accrued Compensation as of the time of such
termination;     (ii)   Employee shall be entitled to any Accrued Benefits as of
the time of such termination and such Accrued Benefits shall be provided
pursuant to terms of the applicable program or plan. In addition, Employee shall
be entitled to reimbursement of the payment of premiums required to continue
Employee’s group health care coverage pursuant to the Consolidated Omnibus
Budget Reconciliation Act of 1986 (“COBRA”) until the earlier of (a) the date
his COBRA continuation coverage ceases or (b) for twelve (12) months after the
date of his termination of employment;

Employment Agreement
Keith A. Klopfenstein

9



--------------------------------------------------------------------------------



 



  (iii)   Subject to Employee’s execution (and non-revocation) of a release
provided by Employer and substantially in the form of the release attached as
Exhibit B (the “Release”), Employer shall pay to Employee a severance benefit
consisting of a single, lump sum cash payment equal to one (1) year of
Employee’s Base Salary as in effect at the time of Employee’s termination of
employment. If applicable, and subject to Section 10.13 below, payment to
Employee of this severance benefit shall be made within sixty (60) days of the
date of Employee’s termination of employment with Employer.

  (iv)   The unvested portion of all stock options or restricted stock of
Employer held by Employee shall immediately vest and become exercisable, or
payable, as the case may be, except that any shares of restricted stock, the
vesting of which are subject to the achievement of performance criteria, shall
vest only to the extent such award becomes “earned” based on the achievement of
the applicable performance criteria, with vesting on the date the achievement of
the criteria is determined by the Board, but not later than March 15th following
the end of the applicable year; and     (v)   Employee’s contingent performance
bonus under the Employer’s annual cash bonus plan for the fiscal year in which
Employee’s date of termination occurs shall be determined at the end of the
fiscal year in accordance with the terms of the bonus plan and performance
criteria for such contingent bonus award, and to the extent such bonus is earned
bonus on the achievement of the performance criteria, the amount (days in the
year lapsed as of Employee’s termination over 365) of such “earned” bonus shall
be paid to Employee in a lump sum on the normal payment date for such annual
bonuses under the plan, but not later than the March 15th following the end of
the fiscal year of termination of employment.     (vi)   Employee shall not have
a termination of employment for purposes of this Agreement unless such
termination constitutes a “separation from service” for purposes of Section 409A
of the Code and the applicable Treasury Regulations thereunder;

(b)   Except as may be required by law, Employee shall not be entitled to any
other compensation or benefits whatsoever if Employee’s employment is terminated
pursuant to this Section 8.   (c)   Notwithstanding the foregoing, it is agreed
that Employer’s obligation to make the payments contemplated in this Section 8
(a)(iii) is subject to Employee’s compliance with the provisions of Section 3 of
this Agreement, subject to any requirements to the contrary of any applicable
law.

9.   Survival.       Any termination of Employee’s employment and any expiration
of the Term of Employment under this Agreement shall not affect the continuing
operation and effect of Section 3 or Section 8(a)(iii), both of which shall
survive and continue in full force and effect with respect to each of the
parties and their respective

Employment Agreement
Keith A. Klopfenstein

10



--------------------------------------------------------------------------------



 



    heirs, executors, personal representatives, successors or permitted assigns.
Nothing in this Section 9 shall be deemed to operate or shall operate as a
release, settlement or discharge of any liability owing or owed by Employee to
Employer or others from any act or omission by Employee, including any act or
omission enumerated in Section 7 hereof.

10.   Miscellaneous.

  10.1.   Severability.         If any of the provisions of this Agreement shall
otherwise contravene or be invalid under the laws of any state or other
jurisdiction where it is applicable but for such contravention or invalidity,
such contravention or invalidity shall not invalidate all of the provisions of
this Agreement, but rather this Agreement shall be reformed and construed,
insofar as the laws of that state or jurisdiction are concerned, as not
containing the provision or provisions, but only to the extent that they are
contravening or are invalid under the laws of that state or jurisdiction, and
the rights and obligations created hereby shall be reformed and construed and
enforced accordingly.     10.2   Modification and Waiver of Breach.         No
waiver or modification of this Agreement shall be binding unless it is in
writing signed by the parties hereto. No waiver of a breach hereof shall be
deemed to constitute a waiver of a future breach, whether of a similar or
dissimilar nature.     10.3.   Assignment         The rights and obligations of
Employer under this Agreement may, without the consent of Employee, be assigned
by Employer, in its sole discretion, to any individual or entity, including but
not limited to any subsidiary, venture, affiliate or successor of Employer.    
10.4.   Notices.         Except as otherwise required by law, any notice,
consent, request, instruction, approval and other communication provided for
herein (other than routine correspondence in the ordinary course of business)
shall be in writing and shall be deemed validly given, made or served:

  (a)   on the date on which it is delivered personally with receipt
acknowledged,     (b)   five (5) business days after it shall have been sent by
registered or certified mail (receipt requested and postage prepaid), or     (c)
  one (1) business day after it is sent by overnight courier (charges prepaid;
confirmation of receipt documented), or

Employment Agreement
Keith A. Klopfenstein

11



--------------------------------------------------------------------------------



 



  (d)   on the same business day when sent before 5:00 p.m., recipient’s time,
and on the next business day when sent after 5:00 p.m., recipient’s time, by
telephone facsimile transmission, provided that the sender receives electronic
confirmation that the document has been received by the recipient’s facsimile
transmission equipment.

    Notices to Employer shall be addressed as follows:

      T-3 Energy Services, Inc.
7135 Ardmore
Houston, Texas 77054
Attention: General Counsel
Phone: 713-996-4136
Fax: 713-996-4123

    Notices to Employee shall be addressed as follows:

      To the current residential address or fax number of Employee, as indicated
in the Human Resources Department files kept by Employer or its designee.

    Either party shall be entitled to provide any other address for notices to
be received under this Agreement.

10.5.   Counterparts.       This Agreement may be executed in several
counterparts and all such executed counterparts shall constitute a single
agreement, binding on all parties and their successors and permitted assigns,
notwithstanding that not all parties may be signatories to the original or to
the same counterpart. Each counterpart signature page so executed may be
attached to another counterpart of this Agreement and such counterparts, when so
attached, shall constitute a single agreement. Delivery of an executed
counterpart of a signature page of this Agreement by telephonic facsimile
transmission shall be as effective as delivery of a manually executed original
counterpart of this Agreement.   10.6.   Construction of Agreement.       This
Agreement shall be construed in accordance with, and governed by, the laws of
the State of Texas without regard to any principles of conflicts of law which
would require the application of the law of another jurisdiction. With respect
to any claim or dispute related to or arising under this Agreement that may be
resolved in a court of law, the parties hereto hereby consent to the exclusive
jurisdiction, forum and venue of the state and federal courts located in Harris
County, Texas.   10.7.   Merger; Complete Agreement.

Employment Agreement
Keith A. Klopfenstein

12



--------------------------------------------------------------------------------



 



    This Agreement contains the entire agreement between the parties with
respect to the subject matter of this Agreement and supersedes all previous oral
and written and all contemporaneous oral negotiations or commitments and other
understandings with regard to the subject matter of this Agreement.

10.8.   Non-Transferability of Employee’s Interest.       None of the rights of
Employee to receive any form of compensation payable pursuant to this Agreement
shall be assignable or otherwise transferable except through a testamentary
disposition or by the laws of descent and distribution upon the death of
Employee. Any other attempted assignment, transfer, conveyance, or other
disposition of any interest in the rights of Employee to receive any form of
compensation to be made by Employer pursuant to this Agreement shall be void.  
10.9.   Legal Fees.       If any legal action, arbitration or other proceeding
is brought for the enforcement of this Agreement, or because of any alleged
dispute, breach, default or misrepresentation in connection with this Agreement,
the successful or prevailing party shall be entitled to recover such reasonable
attorneys’ fees and other costs it incurred in that action or proceeding, in
addition to any other relief to which it may be entitled.   10.10.   Arbitration
      Any controversy, dispute, or claim arising out of, in connection with, or
in relation to, the interpretation, performance or breach of this Agreement,
including, without limitation, the validity, scope, and enforceability of this
section, may at the election of Employer or Employee be solely and finally
settled by arbitration conducted in Houston, Texas, by and in accordance with
the existing rules for employment arbitration of the American Arbitration
Association (“AAA”), or any successor organization. Judgment upon any award
rendered by the arbitrator may be entered by the State or Federal Court having
jurisdiction thereof. Any of the parties may demand arbitration by written
notice to the other and to the AAA (“Demand for Arbitration”). Any Demand for
Arbitration pursuant to this section shall be made within 180 days from the date
that the dispute upon which the demand is based arose. The parties intend that
this agreement to arbitrate be valid, enforceable and irrevocable.
Notwithstanding the foregoing, the parties recognize that any dispute arising
out of Employee’s breach, anticipated breach or alleged breach of any provision
of Section 3 of this Agreement shall, at either party’s election, be resolved in
a court of law, provided that such election is made prior to or within ten
(10) days after the other party has initiated arbitration procedures to resolve
such dispute.   10.11   Tax Withholding.

Employment Agreement
Keith A. Klopfenstein

13



--------------------------------------------------------------------------------



 



    Employer shall be entitled to withhold from any payments owed to Employee
under this Agreement or otherwise all taxes and withholdings required to be
withheld by applicable law.

10.12   409A Delay in Payments. Notwithstanding anything herein to the contrary,
if on the date of his separation from service Employee is a “specified
employee,” as defined in Section 409A of the Internal Revenue Code (the “Code”),
then all or a portion of any severance payments, benefits, or reimbursements
under this Agreement that would be subject to the additional tax provided by
Section 409A(a)(1)(B) of the Code if not delayed as required by
Section 409A(a)(2)(B)(i) of the Code shall be delayed until the first day of the
seventh month following his separation from service date (or, if earlier,
Employee’s date of death) and shall be paid as a lump sum (without interest) on
such date. For purposes of this Agreement, a termination of Employee’s
employment must be a “separation from service” for purposes of Section 409A of
the Code.

[Signature Page Follows]
Employment Agreement
Keith A. Klopfenstein

14



--------------------------------------------------------------------------------



 



The parties have executed this Agreement to be effective as of the Effective
Date with the intent to be legally bound by this Agreement.

         
EMPLOYER
  EMPLOYEE    
 
       
T-3 Energy Services, Inc.
  Keith A. Klopfenstein    
 
       
By: /s/ Gus D. Halas
 
  By: /s/ Keith A. Klopfenstein
 
   
 
       
Name: Gus D. Halas
  Name: Keith A. Klopfenstein    
 
       
Title: President and CEO
       

Employment Agreement
Keith A. Klopfenstein

15



--------------------------------------------------------------------------------



 



SCHEDULE 1.
PARISHES IN LOUISIANA WHERE EMPLOYER
CONDUCTS ITS BUSINESS
Acadia Parish
Allen Parish
Ascension Parish
Assumption Parish
Ayoyelles Parish
Bearegard Parish
Bienville Parish
Bossier Parish
Caddo Parish
Calcasieu Parish
Caldwell Parish
Cameron Parish
Catahoula Parish
Claiborne Parish
Concordia Parish
Desoto Parish
East Baton Rouge Parish
East Carroll Parish
East Feliciana Parish
Evangeline Parish
Franklin Parish
Grant Parish
Iberia Parish
Iberville Parish
Jackson Parish
Jefferson Parish
Jeff Davis Parish
Lafayette Parish
Lafourche Parish
Lasalle Parish
Lincoln Parish
Livingston Parish
Madison Parish
Morehouse Parish
Natchitoches Parish
Orleans Parish
Ouachita Parish
Plaquemines Parish
Pointe Coupee Parish
Rapides Parish
Red River Parish
Richland Parish
Sabine Parish
St. Bernard Parish
St. Charles Parish

 



--------------------------------------------------------------------------------



 



St. Helen Parish
SCHEDULE 1.
PARISHES IN LOUISIANA WHERE EMPLOYER
CONDUCTS ITS BUSINESS
St. James Parish
St. John the Baptist Parish
St. Landry Parish
St. Martin Parish
St. Mary Parish
St. Tammany Parish
Tangipahoa Parish
Tensas Parish
Terrebonne Parish
Union Parish
Vermilion Parish
Vernon Parish
Washington Parish
Webster Parish
West Baton Rouge Parish
West Carroll Parish
West Feliciana Parish
Winn Parish

 